56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Coy Ray PHELPS, Plaintiff--Appellant,v.UNITED STATES FEDERAL GOVERNMENT;  Federal Bureau ofPrisons;  Federal Correctional Institution, Butner, NC;  B.Herbal;  D. Wilson, Seclusion Manager;  J. Jenkins, Captain;Unknown Other Government Employees, Defendants--Appellees.
No. 95-6224.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995Decided May 25, 1995

Coy Ray Phelps, Appellant Pro Se.  Barbara Dickerson Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, NC, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens complaint.*  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Phelps v. United States Federal Government, No. CA-94-338-5-BR (E.D.N.C. Feb. 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)